

EXHIBIT 10.19

SUNPOWER CORPORATION
 
ANNUAL EXECUTIVE BONUS PLAN
(Amended Effective February 8, 2010)
 
SECTION 1:  BACKGROUND, PURPOSE AND DURATION
 
1.1 Effective Date The amendment and restatement of this Plan is effective as of
January 13, 2010.
 
1.2 Purpose of the Plan The Plan is intended to increase stockholder value and
the success of the Company by motivating Participants (1) to perform to the best
of their abilities, and (2) to achieve the Company’s objectives. The Plan’s
goals are to be achieved by providing Participants with the opportunity to earn
incentive awards for the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under Section 162(m) of the Code.
 
SECTION 2: DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1 “Actual Award” means as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.
 
2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
 
2.3 “Base Salary” means as to any Performance Period, the Participant’s earned
salary during the Performance Period. Such Base Salary shall be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans and Affiliate-sponsored plans.
 
2.4 “Board” means the Board of Directors of the Company.
  
2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.
 
2.6 “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.
 
2.7 “Company” means SunPower Corporation, a Delaware corporation, or any
successor thereto.
 
2.8 “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as performance-based compensation
under Section 162(m) of the Code.
 
2.9 “Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.
 
2.10 “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
  

--------------------------------------------------------------------------------


2.11 “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the
Company.
 
2.12 “Fiscal Year” means the fiscal year of the Company.
  
2.13 “Maximum Award” means as to any Participant during any period of three
(3) consecutive Fiscal Years, $9 million.
 
2.14 “Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.
 
2.15 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
 
2.16 “Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but not shorter than a Fiscal Quarter or longer than
three Fiscal Years, as determined by the Committee in its sole discretion.
 
2.17 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may be made subject to
the attainment of performance goals for a specified period of time relating to
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group or index, in each case as
specified by the Committee: (a) cash flow, (b) earnings per share, (c) earnings
before interest, taxes and amortization, (d) return on equity, (e) total
stockholder return, (f) share price performance, (g) return on capital, (h)
return on assets or net assets, (i) revenue, (j) income or net income, (k)
operating income or net operating income, (l) operating profit or net operating
profit, (m) operating margin or profit margin, (n) return on operating revenue,
(o) return on invested capital, or (p) market segment shares. The Committee may
provide for the adjustment of  any evaluation of performance against
the  Performance Goals to exclude any objective and measurable events specified
at the time the Performance Goals are established, including but not limited to
any of the following events that occurs during a Performance Period: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) acceleration of amortization of debt issuance costs, (vi)
stock-based compensation charges, (vii) purchase-accounting related charges,
including amortization of intangible purchased assets, acquired in-process
research and development charges, and similar charges associated with purchase
accounting, (viii) any extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30, and (ix) the related tax effects
associated with each of the adjustments listed in clauses (i) through (viii)
above.
 
 
2.18 “Plan” means the SunPower Corporation Annual ExecutiveBonus Plan, as set
forth in this instrument and as hereafter amended from time to time.
  
2.19 “Progress Payment” means a portion of the Target Award or Actual Award for
which the Committee has determined in accordance with Section 3.6 has been
earned by the Participant as of the end of the Progress Period based on
achievement of the applicable Performance Goals and thereby may be paid to the
Participant during the Performance Period.
 

--------------------------------------------------------------------------------


2.20 “Progress Period” means a period shorter than and within the Performance
Period for which a Progress Payment may be made.
 
  
2.22 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.
 
2.23 “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement (occurring in accordance with the
policies established by the Committee (in its discretion) from time to time, or
the disaffiliation of an Affiliate, but excluding any such termination where
there is a simultaneous reemployment by the Company or an Affiliate.
 
SECTION 3: SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
3.1 Selection of Participants The Committee, in its sole discretion, shall
select the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and shall be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any subsequent Performance Period.
 
3.2 Determination of Performance Goals The Committee (or its designee described
in Section 5.4), in its sole discretion, shall establish the Performance Goals
for each Participant for the Performance Period. Such Performance Goals shall be
set forth in writing.
 
3.3 Determination of Target Awards The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing.
 
3.4 Determination of Payout Formula or Formulae On or prior to the Determination
Date, the Committee, in its sole discretion, shall establish a Payout Formula or
Formulae for purposes of determining the Actual Award (if any) payable to each
Participant. Each Payout Formula shall (a) be in writing, (b) be based on a
comparison of actual performance to the Performance Goals, (c) provide for the
payment of a Participant’s Target Award if the Performance Goals for the
Performance Period are achieved at the predetermined level, and (d) provide for
the payment of an Actual Award greater than or less than the Participant’s
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals. Notwithstanding the preceding, in no event
shall a Participant’s Actual Award for any Performance Period exceed the Maximum
Award.
 
3.5 Date for Determinations The Committee shall make all determinations under
Sections 3.1 through 3.4 on or before the Determination Date.
 
3.6 Determination of Actual Awards After the end of each Performance Period or,
to the extent Progress Payments will be made, after the end of the Progress
Period, the Committee (or its designee described in 5.4) shall certify in
writing the extent to which the Performance Goals applicable to each Participant
for the Performance Period or Progress Period, as applicable, were achieved or
exceeded, as determined by the Committee. The Actual Award for each Participant
shall be determined by applying the Payout Formula to the level of actual
performance that has been certified in writing by the Committee. Notwithstanding
any contrary provision of the Plan, the Committee, in its sole discretion,

--------------------------------------------------------------------------------


may (a) eliminate or reduce the Actual Award payable to any Participant below
that which otherwise would be payable under the Payout Formula, and
(b) determine whether or not any Participant will receive an Actual Award in the
event the Participant incurs a Termination of Employment prior to the date the
Actual Award is to be paid pursuant Section 4.2 below.
 
SECTION 4:  PAYMENT OF AWARDS
 
4.1 Right to Receive Payment Each Actual Award that may become payable under the
Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.  A Participant must be employed by
the Company at the time of the payment to receive such payment, unless the
Participant has died or become Disabled.
 
4.2 Timing of Payment Subject to Section 3.6, payment of each Actual Award shall
be made as soon as administratively practicable, but in no event later than two
and one-half months after the end of the applicable Performance Period or
Progress Period; provided, however, that that, in the case of a Performance
Period or Progress Period of less than one year payment must occur within two
and one-half months of the end of the calendar year that includes the last day
of such Performance Period or Progress Period.
 
4.3 Form of Payment Each Actual Award shall be paid in cash (or its equivalent)
in a single lump sum.
 
4.4 Payment in the Event of Death If a Participant dies prior to the payment of
an Actual Award (determined under Section 3.6) that was scheduled to be paid to
him or her prior to death for a prior Performance Period, the Award shall be
paid to his or her designated beneficiary or, if no beneficiary has been
designated, to his or her estate.
 
SECTION 5:  ADMINISTRATION
 
5.1 Committee is the Administrator The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify. Any member of the Committee may resign at any time by notice
in writing mailed or delivered to the Secretary of the Company. As of the
Effective Date of the Plan, the Plan shall be administered by the Compensation
Committee of the Board.
 
5.2 Committee Authority It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.
 
5.3 Decisions Binding All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

--------------------------------------------------------------------------------


5.4 Delegation by the Committee The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.
 


SECTION 6: GENERAL PROVISIONS
 
6.1 Tax Withholding The Company or an Affiliate, as determined by the Committee,
shall withhold all applicable taxes from any Actual Award, including any
federal, state, local and other taxes.
 
6.2 No Effect on Employment Nothing in the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.
 
6.3 Participation No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.
 
6.4 Indemnification Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.
 
 
6.5 Successors All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.
 
6.6 Beneficiary Designations
 
a. Designation. Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify from time to time,
designate one or more Beneficiaries to receive any Actual Award payable to the
Participant at the time of his or her death. Notwithstanding any contrary
provision of this Section 6.6 shall be operative only after (and for so long as)
the

--------------------------------------------------------------------------------


Committee determines (on a uniform and nondiscriminatory basis) to permit the
designation of Beneficiaries.
 
b. Changes. A Participant may designate different Beneficiaries (or may revoke a
prior Beneficiary designation) at any time by delivering a new designation (or
revocation of a prior designation) in like manner. Any designation or revocation
shall be effective only if it is received by the Committee. However, when so
received, the designation or revocation shall be effective as of the date the
designation or revocation is executed (whether or not the Participant still is
living), but without prejudice to the Committee on account of any payment made
before the change is recorded. The last effective designation received by the
Committee shall supersede all prior designations.
 
c. Failed Designation. If the Committee does not make this Section 6.6 operative
or if Participant dies without having effectively designated a Beneficiary, the
Participant’s Account shall be payable to the general beneficiary shown on the
records of the Employer. If no Beneficiary survives the Participant, the
Participant’s Account shall be payable to his or her estate.
 
6.7 Nontransferability of Awards No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
 
6.8 Deferrals The Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.
 
SECTION 7: AMENDMENT, TERMINATION AND DURATION
 
7.1 Amendment, Suspension or Termination The Board or the Committee, each in its
sole discretion, may amend or terminate the Plan, or any part thereof, at any
time and for any reason. The amendment, suspension or termination of the Plan
shall not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.
 
7.2 Duration of the Plan The Plan shall commence on the date specified herein,
and subject to Section 7.1 (regarding the Board or the Committee’s right to
amend or terminate the Plan), shall remain in effect thereafter.
 
SECTION 8: LEGAL CONSTRUCTION
 
8.1 Gender and Number Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
8.2 Severability In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 

--------------------------------------------------------------------------------


8.3 Requirements of Law The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
 
8.4 Governing Law The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of California, but without regard to its
conflict of law provisions.
 
8.5 Captions Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

